13-3965-cv
Teasdale v. New York City Fire Dep’t, FDNY


                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 24th day of September, two thousand fourteen.

PRESENT:
            JOSÉ A. CABRANES,
            RAYMOND J. LOHIER, JR.,
                         Circuit Judges,
            PAUL A. ENGELMAYER,*
                         District Judge.
_____________________________________

DEBORAH TEASDALE,

                  Plaintiff-Appellant,

                           v.                                                  No. 13-3965-cv

NEW YORK CITY FIRE DEPARTMENT, FDNY,

            Defendant-Appellee.
_____________________________________

FOR PLAINTIFF-APPELLANT:                                     Linda M. Cronin, Cronin & Byczek, LLP,
                                                             Lake Success, NY.




         *
           The Honorable Paul A. Engelmayer, of the United States District Court for the Southern District of New
York, sitting by designation.

                                                        1
FOR DEFENDANT-APPELLEE:                                Larry Sonnenshein, Kathy Chang Park,
                                                       Assistant Corporation Counsels, New York
                                                       City Law Department, for Zachary W. Carter,
                                                       Corporation Counsel of the City of New
                                                       York, New York, NY.

       Appeal from a September 20, 2013 judgment of the United States District Court for the
Eastern District of New York (Kiyo Matsumoto, Judge; James Orenstein, Magistrate Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court be AFFIRMED.

        Plaintiff Deborah Teasdale appeals from an order of the District Court granting summary
judgment to defendant New York City Fire Department, FDNY (“FDNY”) on Teasdale’s claims of
discrimination based on age in violation of the Age Discrimination in Employment Act (the
“ADEA”); and sex discrimination in violation of Title VII of the Civil Rights Act of 1964. Teasdale
brings the same claims under the New York State Human Rights Law (“NYSHRL”) and the New
York City Human Rights Law (“NYCHRL”). Her claims stem from her termination from the
FDNY’s provisional Emergency Medical Specialist program after twice failing the mandatory
Emergency Vehicle Operations Course. We assume familiarity with the underlying facts and
procedural history of this case. See Teasdale v. City of New York, No. 08 Civ. 1684 (KAM), 2013 WL
5300699 (E.D.N.Y. Sept. 18, 2013).
         We review de novo an order granting summary judgment and “resolve all ambiguities and
draw all permissible factual inferences in favor of the party against whom summary judgment is
sought.” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (internal alterations and quotation marks
omitted). We affirm when “there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). However, “conclusory statements or
mere allegations [are] not sufficient to defeat a summary judgment motion.” Davis v. State of New
York, 316 F.3d 93, 100 (2d Cir. 2002).

                                           DISCUSSION

        We analyze Teasdale’s discrimination claims under Title VII, the ADEA, and the NYSHRL
under the three-step burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973). See Vivenzio v. City of Syracuse, 611 F.3d 98, 106 (2d Cir. 2010) (applying the
McDonnell Douglas framework to employment discrimination claims brought under Title VII);
Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir. 2010) (holding that this Court continues
to apply the McDonnell Douglas burden-shifting framework to ADEA claims); Abdu-Brisson v. Delta
Air Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001) (holding that McDonnell Douglas applies to claims
brought under the NYSHRL).


                                                   2
         Under that test, “a plaintiff first bears the minimal burden of setting out a prima facie
discrimination case, and is then aided by a presumption of discrimination unless the defendant
proffers a legitimate, non-discriminatory reason for the adverse employment action, in which event,
the presumption evaporates and the plaintiff must prove that the employer’s proffered reason was a
pretext for discrimination.” McPherson v. N.Y.C. Dep’t of Educ., 457 F.3d 211, 215 (2d Cir. 2006)
(internal quotation marks omitted).
         We recently clarified the standard that applies to disparate treatment claims brought under
the NYCHRL after revisions made by the New York City Council in 2005. See Mihalik v. Credit
Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 108-09 (2d Cir. 2013). We held that claims under the
NYCHRL are to be evaluated separately from federal and state law claims. Id. at 109. To state a
claim for disparate treatment, a plaintiff must only show differential treatment of any degree based
on a discriminatory motive; then, “the employer may present evidence of its legitimate, non-
discriminatory motives to show the conduct was not caused by discrimination, but it is entitled to
summary judgment on this basis only if the record establishes as a matter of law that discrimination
played no role in its actions.” Id. at 110 n.8 (emphasis in original) (internal quotation marks and
alterations omitted).
         Disparate impact claims brought under the NYCHRL are governed by § 8-107 of the New
York City Administrative Code. To establish a disparate impact claim under § 8-107, a plaintiff must
demonstrate that (1) “a policy or practice of a covered entity or a group of policies or practices of a
covered entity results in a disparate impact to the detriment of any group protected by the
provisions of this chapter”; and (2) “the covered entity fails to plead and prove as an affirmative
defense that each such policy or practice bears a significant relationship to a significant business
objective of the covered entity or does not contribute to the disparate impact.” N.Y.C. Admin.
Code § 8-107(17)(a)(1)-(2). “The mere existence of a statistical imbalance between a covered entity's
challenged demographic composition and the general population is not alone sufficient to establish a
prima facie case of disparate impact violation unless the general population is shown to be the
relevant pool for comparison, the imbalance is shown to be statistically significant and there is an
identifiable policy or practice or group of policies or practices that allegedly causes the imbalance.”
Id. § 8-107(17)(b).
         Upon an independent review of the record, viewing all evidence in the light most favorable
to Teasdale, we agree with the District Court that she has not established a prima facie case for age or
sex discrimination based on disparate impact or disparate treatment, under the ADEA, Title VII, or
the NYSHRL, nor under the more lenient standard applied to claims brought under the NYCHRL.
We affirm, substantially for the reasons articulated by the District Court in its comprehensive
opinion of September 18, 2013.




                                                   3
                                       CONCLUSION

       We have considered all of Teasdale’s arguments on appeal and find them to be without
merit. Accordingly, we AFFIRM the September 20, 2013 judgment of the District Court.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                               4